 1

 2

 3                        UNITED STATES DISTRICT COURT
 4                                 DISTRICT OF NEVADA
 5
     UNITED STATES OF AMERICA,                  Case No. 2:16-cr-00377-HDM-CWH
 6                                                Case No. 2:20-cv-01133-HDM
                              Plaintiff,
 7          v.
                                                              ORDER
 8   TAJH DION WEATHERSPOON,
 9                            Defendant.
10
            Before the court is defendant Tajh Dion Weatherspoon’s motion
11
     to   vacate   pursuant   to    28   U.S.C.   §   2255   (ECF   No.   103).   The
12
     government has responded (ECF No. 105), and Weatherspoon has
13
     replied (ECF No. 106).
14
     I. Factual and Procedural Background
15
            On December 28, 2016, Weatherspoon was charged by way of
16
     indictment with one count of felon in possession of a firearm in
17
     violation of 18 U.S.C. § 922(g). (ECF No. 1). A superseding
18
     indictment later added a second count of felon in possession of a
19
     firearm. (ECF No. 35). Weatherspoon went to trial on Count One of
20
     the indictment and was found guilty. (ECF No. 63). Following the
21
     guilty verdict, Weatherspoon entered a plea of guilty to Count               of
22
     Two. (ECF No. 67). The court thereafter sentenced Weatherspoon to
23
     120-month concurrent prison terms for each count. (ECF Nos. 80 &
24
     81).
25
            Section 922(g) prohibits the possession of a firearm by
26
     several categories of persons, including any person who has been
27
     convicted in any court of a crime punishable by a term of more
28


                                            1
 1   than one year in prison. 18 U.S.C. § 922(g)(1). At the time of his

 2   conviction, Weatherspoon had two prior felony convictions: (1)

 3   attempted burglary; and (2) ex-felon in possession of a firearm.

 4   When Weatherspoon was charged and convicted in this case, the

 5   government was not required to prove that he knew he was a felon.

 6   United States v. Enslin, 327 F.3d 788, 798 (9th Cir. 2003). But

 7   after Weatherspoon was sentenced, the U.S. Supreme Court concluded

 8   that a defendant may be convicted under § 922(g) only if the

 9   government proves that the defendant “knew he belonged to the

10   relevant category of persons barred from possessing a firearm.”

11   Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019). On the basis

12   of Rehaif and the government’s failure to charge his knowledge of

13   status, Weatherspoon now moves to vacate his conviction.

14   II. Standard

15          Pursuant to 28 U.S.C. § 2255, a federal inmate may move to

16   vacate, set aside, or correct his sentence if: (1) the sentence

17   was imposed in violation of the Constitution or laws of the United

18   States; (2) the court was without jurisdiction to impose the

19   sentence; (3) the sentence was in excess of the maximum authorized

20   by law; or (4) the sentence is otherwise subject to collateral

21   attack. Id. § 2255(a).

22   III. Analysis

23          Weatherspoon argues that the omission of the Rehaif element

24   from    the   indictment   violated   his   Fifth   Amendment   rights

25   guaranteeing that a grand jury find probable cause to support all

26   the necessary elements of the crime and to not be tried on a

27   fatally defective indictment and his Sixth Amendment right to

28


                                       2
 1   notice of the charges. 1 He alleges that the defective indictment

 2   also deprived the court of jurisdiction. Further, Weatherspoon

 3   asserts that his plea was not knowing and voluntary due to the

 4   absence   of   the   Rehaif   element       and   that   his    trial   conviction

 5   violated his due process rights because the jury instructions

 6   lacked the Rehaif element, and the government did not prove, nor

 7   did the jury find, the Rehaif element was satisfied.

 8        A. Conviction by Guilty Plea

 9        Weatherspoon pleaded guilty to Count Two without the benefit

10   of a plea agreement. The plea was not conditional, and “[a]n

11   unconditional guilty plea waives all non-jurisdictional defenses

12   and cures all antecedent constitutional defects, allowing only an

13   attack on the voluntary and intelligent character of the plea.”

14   United States v. Brizan, 709 F.3d 864, 866–67 (9th Cir. 2013); see

15   also Tollett v. Henderson, 411 U.S. 258, 267 (1973); United States

16   v. Espinoza, 816 Fed. App’x 82, 85 (9th Cir. June 1, 2020)

17   (unpublished disposition) (unconditional plea waiver precludes all

18   Fifth and Sixth Amendment claims except to the extent they contest

19   the court’s jurisdiction or the voluntariness of the plea).2 Thus,

20   as   to   Count   Two,   Weatherspoon’s           plea   bars    his    claims   of

21   constitutional deprivations that occurred prior to entry of the

22

23
     1 Although Weatherspoon’s motion also alleges violation of his
     Sixth Amendment right to effective assistance of counsel,
24   Weatherspoon clarifies in his reply that he alleges deprivation of
     counsel only to show the prejudice that resulted from the defect
25   in the indictment and that it is not a standalone claim.
26   2 The court agrees with the well-reasoned opinions of several
     courts that none of the exceptions under Tollett to the collateral
27   challenge waiver applies in this case. See, e.g., United States v.
     Kelbch, 2021 WL 96242, at *2 (D. Nev. Jan. 7, 2021).
28


                                             3
 1   plea except to the extent the claims allege the court lacked

 2   jurisdiction or that his plea was not knowing and voluntary.

 3           As to Weatherspoon’s jurisdictional argument, it is without

 4   merit. The omission of an element from the indictment does not

 5   affect the court’s jurisdiction. United States v. Cotton, 535 U.S.

 6   625, 630 (2002); United States v. Ratigan, 351 F.3d 957, 962–63

 7   (9th Cir. 2003); see also United States v. Jackson, 2020 WL

 8   7624842, at *1 (9th Cir. Dec. 22, 2020) (unpublished disposition)

 9   (rejecting the defendant’s argument that omission of the Rehaif

10   element    deprived   the    district    court     of    jurisdiction);      United

11   States    v.   Burleson,    2020   WL   4218317,    at    *1   (July   23,    2020)

12   (unpublished disposition) (same); Espinoza, 2020 WL 2844542, at *1

13   (same); United States v. Moore, 954 F.3d 1322, 1332 (11th Cir.

14   2020); United States v. Hobbs, 953 F.3d 853, 856 (6th Cir. 2020);

15   United States v. Balde, 943 F.3d 73, 88-92 (2d Cir. 2019); United

16   States v. Burghardt, 939 F.3d 397, 402 (1st Cir. 2019). Cf. United

17   States v. Singh, 979 F.3d 697, 730 (9th Cir. 2020) (on direct

18   appeal, reviewing omission of Rehaif element from indictment for

19   plain    error).   The   indictment     otherwise       sufficiently   states    a

20   cognizable criminal offense: possession of a firearm by a convicted

21   felon in violation of 18 U.S.C. § 922(g)(1).

22           Weatherspoon’s claims that the court lacked jurisdiction and

23   that    the    indictment   was    deficient     are    moreover   procedurally

24   defaulted. “If a criminal defendant could have raised a claim of

25   error on direct appeal but nonetheless failed to do so, he must

26   demonstrate” either “cause excusing his procedural default, and

27   actual prejudice resulting from the claim of error,” United States

28   v. Johnson, 988 F.2d 941, 945 (9th Cir. 1993), or that he is


                                             4
 1   actually innocent of the offense, Bousley v. United States, 523

 2   U.S. 614, 622 (1998). “[C]ause for a procedural default on appeal

 3   ordinarily      requires       a    showing      of     some     external    impediment

 4   preventing counsel from constructing or raising the claim.” Murray

 5   v. Carrier, 477 U.S. 478, 492 (1986). Actual prejudice “requires

 6   the petitioner to establish ‘not merely that the errors at ...

 7   trial created a possibility of prejudice, but that they worked to

 8   his actual and substantial disadvantage, infecting his entire

 9   trial    with   error    of    constitutional           dimensions.’”       Bradford   v.

10   Davis,    923   F.3d    599,       613   (9th    Cir.    2019)    (internal    citation

11   omitted).

12           Weatherspoon    could       have    raised      his    claims    regarding     the

13   indictment on direct appeal, but he did not do so. Those claims

14   are therefore procedurally defaulted. It is unnecessary to resolve

15   whether    Weatherspoon        can       demonstrate     cause     for   the   default,

16   because even if he could, he cannot demonstrate prejudice. 3

17           First, Weatherspoon admitted at his change of plea that he

18   knew it was unlawful for him to possess the firearm and that at

19   the time he possessed the firearm he had been previously convicted

20   of a felony. The court is not persuaded by Weatherspoon’s argument

21   that he never admitted he knew at the time he possessed the firearm

22   that it was unlawful for him to do so. Nevertheless, even if he

23   had not made this direct admission, Weatherspoon’s criminal record

24   forecloses any argument that he was unaware of his status as a

25   convicted felon at the time he possessed the firearms in question.

26   Weatherspoon committed the offenses in this case after receiving

27   a 12- to 36-month sentence for attempted burglary and a 12- to 32-

28   3   Weatherspoon does not argue actual innocence.

                                                  5
 1   month sentence for ex-felon in possession of a firearm. (PSR ¶¶ 43

 2   & 52). As such, there is no reasonable possibility Weatherspoon

 3   did not know he had been convicted of a crime punishable by more

 4   than a year in prison. He cannot therefore show that the results

 5   of the proceedings would have been any different – i.e., that he

 6   would not have entered a plea of guilty to Count Two and would not

 7   have been convicted under Count One -- had the indictment contained

 8   the Rehaif element.

 9        Weatherspoon argues that he suffered prejudice because he was

10   convicted   by   a   court   lacking       jurisdiction.   For    the   reasons

11   previously discussed, this argument is without merit because the

12   errors Weatherspoon complains of did not deprive the court of

13   jurisdiction.    Weatherspoon    additionally         argues     that   he     was

14   prejudiced because the defect deprived him of effective assistance

15   of counsel. For the reasons already discussed, he cannot show a

16   reasonable probability of a different outcome had the Rehaif

17   element been included in the indictment, and thus he has not

18   established prejudice on this basis.

19        Weatherspoon alternatively argues that he is not required to

20   demonstrate prejudice to obtain relief because the omission is

21   structural error.

22        “[C]ertain errors, termed structural errors, might affect

23   substantial   rights    regardless     of     their   actual   impact    on    an

24   appellant’s trial.” United States v. Marcus, 560 U.S. 258, 263

25   (2010)   (internal     punctuation     and     citations   omitted).         Thus,

26   structural error “warrant[s] habeas relief without a showing of

27   specific prejudice.” United States v. Withers, 638 F.3d 1055, 1063–

28   64 (9th Cir. 2011). “But structural errors are a very limited class


                                            6
 1   of   errors   that    affect     the     framework      within   which    the   trial

 2   proceeds, such that it is often difficult to assess the effect of

 3   the error.” Marcus, 560 U.S. at 263 (internal punctuation and

 4   citations omitted). Cases in which the Supreme Court has found

 5   structural error include total deprivation of counsel, lack of an

 6   impartial trial judge, violation of the right to a public trial

 7   and an erroneous reasonable-doubt instruction. See id. (discussing

 8   cases). In contrast, errors that have been found to be non-

 9   structural      include    where    the    court   instructed      on    an   invalid

10   alternative theory of guilt, gave an instruction omitting an

11   element of the offense, or erroneously instructed the jury on an

12   element. Id. at 264 (discussing cases).

13         The Ninth Circuit has not yet addressed in a published opinion

14   whether omission of the Rehaif element from the indictment is

15   structural error. But it has held that the error is not structural

16   in at least one unpublished decision. See United States v. Jackson,

17   2020 WL 7624842, at *1 n.1 (9th Cir. Dec. 22, 2020). And the First,

18   Third, Fifth, Seventh, Eighth, and Tenth Circuits have concluded

19   that Rehaif errors are not structural. United States v. Patrone,

20   985 F.3d 81, 86 (1st Cir. 2021); United States v. Nasir, 982 F.3d.

21   144, 171 n.30 (3d Cir. Dec. 1, 2020); United States v. Lavalais,

22   960 F.3d 180, 187 (5th Cir. 2020); United States v. Payne, 964

23   F.3d 652, 657 (7th Cir. 2020); United United States v. Coleman,

24   961 F.3d 1024, 1030 (8th Cir. 2020); States v. Trujillo, 960 F.3d

25   1196, 1207 (10th Cir. 2020); see also United States v. Hill, 2020

26   WL   7258551,    at   *2   n.3     (3d    Cir.   Dec.   10,   2020)     (unpublished

27   disposition); United States v. Watson, 820 Fed. App’x 397, 400

28   (6th Cir. 2020) (unpublished disposition); United States v. Brown,


                                                7
 1   2021 WL 1955859, at *6 (11th Cir. May 17, 2021) (unpublished

 2   disposition). 4 This court agrees with the well-reasoned opinions

 3   of these courts and concludes that omission of the Rehaif element

 4   from the indictment does not fall within the limited class of

 5   errors the Supreme Court has found to be structural, at least where

 6   the error has not been timely challenged. 5

 7         Weatherspoon’s claim that his guilty plea violated his due

 8   process rights because it was not knowing and voluntary is likewise

 9   without merit. 6 Weatherspoon asserts that his plea was not knowing

10   and   voluntary    because   neither   he,   his   counsel      nor   the   court

11   understood   all    the   elements   of    the   offense   to   which   he    was

12   pleading. A claim of a due process violation is subject to the

13   harmless error standard of Brecht v. Abrahamson, 507 U.S. 619, 623

14   (1993). See United States v. Montalvo, 331 F.3d 1052, 1058 (9th

15   Cir. 2003); see also United States v. Session, 2020 WL 6381353, at

16   *2 (N.D. Cal. Oct. 30, 2020). Thus, even assuming a defendant

17   establishes a due process violation, he is entitled to relief only

18
     4 The Fourth Circuit has reached the opposite conclusion. United
19
     States v. Gary, 954 F.3d 194, 206 (4th Cir. 2020), cert. granted
20   United States v. Gary, 141 S. Ct. 974 (2021).

21   5 While there is case law holding that defects in the indictment
     are structural error, those cases apply only where the claim is
22   timely raised. See, e.g., United States v. Du Bo, 186 F.3d 1177,
     1179 & 1180 n.3 (9th Cir. 1999) (“We hold that, if properly
23   challenged prior to trial, an indictment's complete failure to
     recite an essential element of the charged offense is not a minor
24   or technical flaw subject to harmless error analysis, but a fatal
     flaw requiring dismissal of the indictment. . . . Untimely
25   challenges to the sufficiency of an indictment are reviewed under
     a more liberal standard.”). Weatherspoon’s claim here was not
26   timely raised.

27   6  Weatherspoon correctly argues that the government’s procedural
     default argument was not extended to this claim and is therefore
28   waived.

                                            8
 1   if the error had a “substantial and injurious effect” on the

 2   proceedings. Brecht, 507 U.S. at 623. In this context, the question

 3   is whether there is a reasonable probability that Weatherspoon

 4   would have declined to enter a guilty plea had he been aware the

 5   government was required to prove the Rehaif element. See United

 6   States v. Flynn, 316 Fed. App’x 658, 659–60 (9th Cir. 2009)

 7   (unpublished disposition). Cf. United States v. Espinoza, 2020 WL

 8   2844542, at *1 (9th Cir. 2020). For the reasons identified above

 9   with respect to the showing of prejudice, the court concludes

10   Weatherspoon cannot show that he would not have entered a plea had

11   he been aware of the Rehaif element.

12        Weatherspoon asserts that this error was structural and that

13   a showing of prejudice is not required. The court does not agree

14   that such an error, at least in the context of this case, amounts

15   to structural error, and therefore finds Weatherspoon’s argument

16   in this respect to be without merit. See e.g., Ibarra v. United

17   States, 2020 WL 7385713, at *6 (W.D. Wash. Dec. 16, 2020).

18        B. Conviction by Jury Verdict

19        Weatherspoon   argues    that   his   conviction      under    Count   One

20   violates his due process because the government did not prove, and

21   the court did not instruct the jury on or require the jury to find,

22   the Rehaif element. This claim, like Weatherspoon’s attack on his

23   guilty plea, is subject to the harmless error standard and thus,

24   Weatherspoon is entitled to habeas relief only if the error has a

25   “substantial and injurious effect or influence in determining the

26   jury’s verdict.” Brecht, 507 U.S. at 627, 637; see also United

27   States   v.   Rodrigues,    678   F.3d     693,   695   (9th       Cir.   2012)

28   (instructional   error     subject   to    the    Brecht    harmless      error


                                          9
 1   standard). For the reasons set forth above, Weatherspoon has not

 2   made this showing. Not only did Weatherspoon admit to this court

 3   that he was aware of his felon status, but he had been twice

 4   convicted and sentenced to prison terms exceeding 12 months. Thus,

 5   there is no reasonable probability the outcome of the trial would

 6   have been different had the jury been instructed on, and the

 7   government required to prove, the Rehaif element.

 8        Defendant asserts omission of the element from the jury

 9   instructions is structural error, relying on United States v.

10   Becerra,   939   F.3d   995,   1006   (9th   Cir.   2019).   Weatherspoon’s

11   reliance on Becerra is unavailing. In Becerra, the Ninth Circuit

12   held that the complete failure to orally instruct the jury amounted

13   to structural error. That is not the error alleged here. In fact,

14   Becerra explicitly recognized that “[o]mission of a single element

15   of the charged offense from the jury instructions is error, but

16   not structural error.” Id. at 1003. Cf. United States v. Gear,

17   2021 WL 163090 (9th Cir. Jan. 19, 2021) (reviewing Rehaif error in

18   jury instructions for plain error). The error is not structural,

19   and Weatherspoon’s failure to demonstrate prejudice defeats this

20   due process claim.

21        Weatherspoon also asserts that the prosecutor’s statement in

22   closing that the jury was not required to find Weatherspoon knew

23   of his felon status violated his rights. However, like the jury

24   instruction error, prosecutor misconduct is also subject to the

25   harmless error standard. Darden v. Wainwright, 477 U.S. 168, 181-

26   83 (1986). For the reasons already set forth, Weatherspoon cannot

27   demonstrate a substantial and injurious effect on the jury’s

28   verdict resulting from the prosecutor’s statement.


                                           10
 1        C. The Rehaif Element

 2        Finally,    Weatherspoon     argues     that   Rehaif   requires      the

 3   government to prove not only that he knew that he was a convicted

 4   felon but also that he knew he was barred from possessing firearms.

 5   Notwithstanding the fact that Weatherspoon admitted to the court

 6   that he knew he was barred from possessing a firearm and his

 7   criminal history amply supports an inference that he was aware of

 8   his felon status, Weatherspoon’s legal argument is also without

 9   merit. United States v. Singh, 979 F.3d 697, 727 (9th Cir. 2020)

10   (“[The defendant] contends that Rehaif requires the Government to

11   prove he knew not only his status, but also that he knew his status

12   prohibited him from owning a firearm. But this interpretation is

13   not supported by Rehaif . . . .).

14   IV. Conclusion

15        Accordingly,    because    the   claims   raised   in   Weatherspoon’s

16   § 2255 motion are waived, procedurally defaulted and/or without

17   merit, IT IS THEREFORE ORDERED that the motion to vacate, set aside

18   or correct sentence (ECF No. 103) is hereby DENIED.

19        IT   IS    FURTHER   ORDERED     that   Weatherspoon    is   DENIED     a

20   certificate of appealability, as jurists of reason would not find

21   the court’s denial of the motion to be debatable or wrong.

22        The Clerk of Court shall enter final judgment accordingly.

23        IT IS SO ORDERED.

24        DATED: This 24th day of May, 2021.
25

26                                       ____________________________
                                         UNITED STATES DISTRICT JUDGE
27

28


                                           11
